UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 40-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission File Number: 001-32667 QUEST CAPITAL CORP. (Exact name of Registrant as specified in its charter) Canada 6029 Not Applicable (Province or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code) Identification No.) Suite 1028, 550 Burrard Street Vancouver, British Columbia Canada V6C 2B5 (604) 687-8378 (Address and telephone number of Registrant’s principal executive offices) Corporation Service Company Suite 400, 2711 Centerville Road Wilmington, Delaware (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to section 12(b) of the Act: Title Of Each Class Common Shares Name Of Each Exchange On Which Registered NYSE Amex Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None For annual reports, indicate by check mark the information filed with this Form: xAnnual Information Form xAudited Annual Financial Statements Indicate the number of outstanding shares of each of the Registrant’s classes of capital or common stock as of the close of the period covered by the annual report: 146,789,711 Common Shares as at December 31, 2008 Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to
